Order entered September 21, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00473-CV

                            LYNDALL D. MCDANIEL, Appellant

                                                V.

                                JESSY DALE SMITH, Appellee

                       On Appeal from the County Court at Law No. 1
                                    Hunt County, Texas
                            Trial Court Cause No. CC1300047

                                            ORDER
       We GRANT appellee’s first motion to extend time to file brief and ORDER the brief

tendered to the Clerk of the Court September 18, 2015 filed as of the date of this order.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE